                                                        Case 1:18-cv-08797-VSB Document 27-2 Filed 06/17/19 Page 1 of 2
For Settlement Purposes Only


                                           Pay Period                                 Minimum Wage                             Paid Wages                            Unpaid Wages & OT

            Plaintiff                                              Hours   Minimum     Minimum                              Regular
                                                                                                      Lawful    "Credited"            Hourly OT Underpayme Total Unpaid Liq. Damages on
                             Start          End         Weeks       Per     Wage       Overtime                            Hourly Pay
                                                                                                     Weekly Pay Weekly Pay            Pay Rate nt Per Week Wages & OT     Wages & OT
                                                                   Week      Rate        (OT)                                Rate
         Maria L Moreno     9/25/2012    12/31/2012       14        50.5    $ 7.25     $     10.88   $   627.19   $   450.00    $   11.25   $   16.88   $   177.19    $    2,480.63   $    2,480.63
                             1/1/2013      12/30/2013     52        50.5    $ 7.25     $     10.88   $   724.75   $   520.00    $   13.00   $   19.50   $   204.75    $   10,647.00   $   10,647.00
                           12/31/2013    12/30/2014       52        50.5    $ 8.00     $     12.00   $   724.75   $   520.00    $   13.00   $   19.50   $   204.75    $   10,647.00   $   10,647.00
                           12/31/2014    12/30/2015       52        50.5    $ 8.75     $     13.13   $   724.75   $   520.00    $   13.00   $   19.50   $   204.75    $   10,647.00   $   10,647.00
                           12/31/2015    12/30/2016       52        50.5    $ 9.00     $     13.50   $   724.75   $   520.00    $   13.00   $   19.50   $   204.75    $   10,647.00   $   10,647.00
                           12/31/2016    12/30/2017       52        50.5    $ 11.00    $     16.50   $   724.75   $   520.00    $   13.00   $   19.50   $   204.75    $   10,647.00   $   10,647.00
                           12/31/2017     6/16/2018       24        50.5    $ 13.00    $     19.50   $   724.75   $   520.00    $   13.00   $   19.50   $   204.75    $    4,914.00   $    4,914.00
                                                                                                                                                                      $   60,629.63   $   60,629.63

        TOTAL DAMAGES                                                                                                                                                 $ 60,629.63     $   60,629.63

     NYLL - SOL              9/26/2012
     NYLL Amendment Date      4/9/2011                          1 This chart is based upon preliminary information and the expected testimony of Plaintiffs.
     FLSA - SOL              9/26/2015                          2 Plaintiffs reserve the right to correct or amend this chart.
     Filing Date             9/25/2018                          3 This Chart was prepared without the benefit of discovery, or the benefit of Defendants' required wage and hour records under the FLSA and NYLL.
     Today's Date            1/24/2019




                                                                                           Page 1 of 2
                                                                                Case 1:18-cv-08797-VSB Document 27-2 Filed 06/17/19 Page 2 of 2
                For Settlement Purposes Only


                                                                    Pay Period             Spread of Hours                      Pre-Judgment Interest                   Other Claims

                                 Plaintiff                                                             Liq. Damages                                                                                         TOTALS
                                                                                SOH Days   Unpaid SOH                                                                        Wage        Tools of the
                                                      Start         End                               on Unpaid SOH PJI on Wages             PJI on SOH   Wage Notice
                                                                                per Week      Pay                                                                          Statement       Trade
                                                                                                            Pay
                             Maria L Moreno        9/25/2012     12/31/2012         1      $        101.50   $     101.50   $     1,384.75   $     56.66 $    5,000.00 $      5,000.00   $         -    $     16,605.66
                                                    1/1/2013       12/30/2013       1      $        377.00   $     377.00   $     5,336.98   $    188.98                                                $     27,573.96
                                                   12/31/2013    12/30/2014         1      $        416.00   $     416.00   $     4,380.06   $    171.14                                                $     26,677.20
                                                   12/31/2014    12/30/2015         1      $        455.00   $     455.00   $     3,421.83   $    146.23                                                $     25,772.07
                                                   12/31/2015    12/30/2016         1      $        468.00   $     468.00   $     2,462.29   $    108.23                                                $     24,800.52
                                                   12/31/2016    12/30/2017         1      $        572.00   $     572.00   $     1,502.75   $     80.73                                                $     24,021.48
                                                   12/31/2017     6/16/2018         1      $        312.00   $     312.00   $       370.67   $     23.53                                                $     10,846.20
                                                                                           $      2,701.50   $   2,701.50   $    18,859.33   $    775.51 $    5,000.00 $      5,000.00   $         -    $    156,297.09

                            TOTAL DAMAGES                                                  $      2,701.50   $   2,701.50   $    18,859.33 $      775.51 $    5,000.00 $      5,000.00   $         -    $    156,297.09

                            NYLL - SOL                  9/26/2012
                            NYLL Amendment Date          4/9/2011
                            FLSA - SOL                  9/26/2015
iscovery, or the benefit of Filing Date required wage and
                            Defendants'                 9/25/2018
                                                          hour records under the FLSA and NYLL.
                            Today's Date                1/24/2019




                                                                                                                 Page 2 of 2
